This is a conviction for a violation of the local option law. Appellant assigns several errors, three of which are *Page 4 
noticed by the Assistant Attorney-General in his brief. As the record is presented to us, there is a fatal defect in the information, which requires a reversal of the judgment. This has been overlooked in the presentation of the case by counsel. The defect in the information mentioned is that it fails to conclude "against the peace and dignity of the State." Article 5, § 12, of the State Constitution, provides, among other things, "that all prosecutions shall be carried on in the name and by the authority of the State of Texas, and shall conclude, 'against the peace and dignity of the State.' " This information should have concluded "against the peace and dignity of the State." This is an express mandatory provision of the Constitution. There is no suggestion in the record or to this court that this is an omission by the clerk in transcribing said information into the record, and no certiorari is requested. The judgment is reversed, and the cause ordered dismissed.
Reversed and Dismissed.
                    ON MOTION FOR REHEARING.